EXHIBIT 10.11
 
AMENDED AND RESTATED
FINANCIAL ADVISOR AGREEMENT
 
This Amended and Restated Financial Advisor Agreement (the Agreement") is made
as of May 15, 2013, effective as of November 28, 2012, by and among Panache
Beverages, Inc., a Florida corporation (the "Company"), and Consilium Investment
Management, LLC, a Florida limited liability company ("Consilium").
 
RECITALS:
 
WHEREAS, Consilium, by and through its officers, employees, agents,
representatives and affiliates, has expertise in the areas of corporate
management, finance, investment, acquisitions and other matters relating to the
business of the Company; and
 
WHEREAS, the Company desires to avail itself of the expertise of Consilium in
the aforesaid areas, in which it acknowledges the expertise of Consilium.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:
 
1. APPOINTMENT.
 
The Company hereby appoints Consilium to render the advisory and consulting
services described in Section 2 hereof for the term of this Agreement.
 
2. SERVICES.
 
During the term of this Agreement, Consilium shall render to the Company, by and
through such of Consilium's officers, employees, agents, representatives and
affiliates as Consilium, in its sole discretion, shall designate, in cooperation
with the Chief Executive Officer of Panache, from time to time, advisory,
consulting and other services (the "Oversight Services") in relation to the
operations of the Company, strategic planning, and financial oversight and
including, without limitation, advisory and consulting services in relation to
the selection, retention and supervision of independent auditors, the selection,
retention and supervision of outside legal counsel, the selection, retention and
supervision of investment bankers or other financial advisors or consultants and
the structuring and implementation of equity participation plans, employee
benefit plans and other incentive arrangements for certain key executives of the
Company. Oversight Services also include financial advisory or any other
services rendered by Consilium to the Company in connection with any
acquisitions and divestitures by the Company or any of its subsidiaries,
including, without limitation, the sale of substantially all or any portion of
the assets of the Company, whether by a sale of assets, the equity interests of
the Company, merger or otherwise, and the acquisition or sale of any subsidiary,
division or service area of the Company, or (iii) the public or private sale of
debt or equity interests of the Company, or any of its affiliates or any similar
financing transactions; (iv) Review and assist the Company in preparing annual
budgets for the marketing and sales activities and goals to be achieved
annually; and (v) Review Purchase Orders and contractual relationships with
distributors throughout the United States and abroad and promote and support the
commercial relationship between them and the Company. The Oversight Services
shall be referred to herein as the "Services."


 
1

--------------------------------------------------------------------------------

 
 
3. FEES.
 
In consideration of the performance of the Services contemplated by Section 2
hereof, the Company agrees to pay to Consilium from time to time Warrants to
purchase up to an aggregate of 4,600,000 shares of the Company’s common stock,
exercisable at an exercise price of $0.50 per share subject to the terms of such
warrants (the "Fee"). The Fee shall be non-refundable.
 
4. OUT-OF-POCKET EXPENSES.
 
In addition to the compensation payable to Consilium pursuant to Section 3
hereof, the Company shall, at the direction of Consilium, pay directly, or
reimburse Consilium for, its reasonable Out-of-Pocket Expenses up to $500 per
submission without approval by Company and amounts in excess thereof with
approval by Company not to be unreasonably withheld. For the purposes of this
Agreement, the term "Out-of-Pocket Expenses" shall mean the amounts actually
paid by Consilium in cash in connection with its performance of the Services,
including, without limitation, reasonable (i) fees and disbursements (including
underwriting fees) of any independent auditors, outside legal counsel,
consultants, investment bankers, financial advisors and other independent
professionals and organizations, (ii) costs of any outside services or
independent contractors such as financial printers, couriers, business
publications or similar services and (iii) transportation, per diem, telephone
calls, word processing expenses or any similar expense not associated with its
ordinary operations. All reimbursements for Out-of-Pocket Expenses shall be made
promptly upon or as soon as practicable after presentation by Consilium to the
Company of the statement in connection therewith.


4.1 During the term of this Agreement other than with respect to the Company,
neither Consilium (nor its principals to wit: Charles Cassel III and Jonathan
Binder) shall (A) engage in, acquire an interest in any, or become affiliated as
an employee, agent, consultant, partner, director, officer, stockholder, or
proprietor with or of any business engaged anywhere in the world in the sale of
alcoholic beverages; (B) solicit (except in connection with the business of the
Company) or divert any person who is, or has been during the preceding two (2)
years, a customer of the Company; (C) influence or attempt to influence any
employee or consultant of the Company to terminate his employment or agreement
with the Company; nor (D) influence or attempt to influence, any supplier, agent
or independent contractor that has a business relationship with the Company, or
any customer of the Company, to cease or adversely alter its business relations
with the Company;
 
4.2 Upon termination of this Agreement Consilium shall not, during the one year
period beginning on the date of such termination, directly or indirectly, in any
capacity, either for himself or on behalf of any other Company, partnership,
joint venture, business trust, or other person or entity (A) solicit or divert
any person who is, or has been during the preceding two (2) years, a customer of
the Company; (B) influence or attempt to influence any employee or consultant of
Company to terminate his employment or agreement with the Company; nor (C)
influence or attempt to influence any supplier, agent or independent contractor
that has a business relationship with the Company or any customer of the
Company, to cease or adversely alter its business relations with the Company.


 
2

--------------------------------------------------------------------------------

 
 
4.3 Consilium acknowledges (i) that during the course of the performance of the
Services, Consilium may have access to the Company's Confidential Information
(as hereinafter defined), and (ii) that the Company's records, client lists,
business prospects, pricing methods and other information are confidential trade
secrets and constitute valuable and unique assets of the Company’s business.
Consilium covenants and agrees that it will not at any time, during and after
the termination of the term of this Agreement, (i) intentionally disclose any
Confidential Information, directly or indirectly, to any person, firm, company,
partnership, association or other entity, or (ii) otherwise directly or
indirectly use or disclose any Confidential Information, except disclosures made
to other employees, officers, directors or agents of the Company, which are made
for valid business purposes, in connection with the performance by Consilium of
its duties and responsibilities hereunder.
 
4.4 Consilium covenants and agrees that, upon termination of this Agreement,
Consilium shall promptly return and surrender to the Company any and all client
lists (including address and contact information) and other Confidential
Information of the Company which it may have in its possession. As used in this
Agreement, the term "Confidential Information" shall mean information which is
not generally known to the public at large concerning the business, affairs or
properties of the Company and its subsidiaries, associates and affiliates,
including, but not limited to, the names of the Company's customers, profit
margins, methods of doing business, financial information and reports,
strategies or any other information of the Company and its subsidiaries and
affiliates.
 
4.5 It is recognized and hereby acknowledged by the parties hereto that a breach
or violation by Consilium of any or all of the covenants and agreements
contained in this Section 4 may cause irreparable harm and damage to the Company
in a monetary amount which may be virtually impossible to ascertain. As a
result, Consilium recognizes and hereby acknowledges and agrees that the Company
shall be entitled as its sole and exclusive remedy to an injunction from any
court of competent jurisdiction enjoining and restraining any breach or
violation of any or all of the covenants and agreements contained in this
Section 4 by Consilium, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other rights or
remedies the Company may possess hereunder, at law or in equity, including,
without limitation, the cessation of payment of any Consulting Fees.
 
4.6 Solely for purposes of this Section 4, the term “Company” shall include all
present and future Affiliates (as hereinafter defined) of the Company. In this
Agreement, “Affiliate” with respect to any specified Person shall mean (i) any
Person directly or indirectly controlling or under common control with the
specified Person; or (iii) any Person directly, indirectly, or beneficially
owning or controlling 20% or more of any class of voting securities of, or
otherwise having a substantial beneficial interest in, the specified Person.
 
5. TERM
 
5.1 This Agreement shall be in force for the period beginning on the effective
date of this Agreement and ending on the last expiration date of any warrant
issued in connection with this Agreement. Either the Company or Consilium may
unilaterally terminate this agreement on thirty (30) days’ notice.
 
 
3

--------------------------------------------------------------------------------

 
 
5.2 Upon termination of this Agreement, Consilium shall not be entitled to any
further compensation, provided the warrants shall vest upon delivery and
unreimbursed out-of-pocket expenses effectively incurred prior to the date of
termination.
 
5.3 Upon termination of this Agreement, Consilium shall not acquire any rights
in or to the customers and/or the business of the Company.


6. INDEMNIFICATION.
 
The Company will indemnify and hold harmless Consilium and its officers,
employees, agents, representatives, members and affiliates (each being an
"Indemnified Party") from and against any and all losses, costs, expenses,
claims, damages and liabilities (the "Liabilities") not caused by the Negligence
of Consilium, its officers, employees, agents, representatives, members or
affiliates, to which such Indemnified Party may become subject under any
applicable law, or any claim made by any third party, or otherwise, to the
extent they relate to or arise out of the performance of the Services
contemplated by this Agreement or the engagement of Consilium pursuant to, and
the performance by Consilium of the Services contemplated by, this Agreement.
The Company will reimburse any Indemnified Party for all reasonable costs and
expenses (including reasonable attorneys' fees and expenses) as they are
incurred in connection with the investigation of, preparation for or defense of
any pending or threatened claim for which the Indemnified Party would be
entitled to indemnification under the terms of the previous sentence, or any
action or proceeding arising therefrom, whether or not such Indemnified Party is
a party hereto, provided that, subject to the following sentence, the Company
shall be entitled to assume the defense thereof at its own expense, with counsel
satisfactory to such Indemnified Party in its reasonable judgment. Any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense, and in any action, claim or proceeding in which the
Company, on the one hand, and an Indemnified Party, on the other hand, is, or is
reasonably likely to become, a party, such Indemnified Party shall have the
right to employ separate counsel at the Company's expense and to control its own
defense of such action, claim or proceeding if, in the reasonable opinion of
counsel to such Indemnified Party, a conflict or potential conflict exists
between the Company, on the one hand, and such Indemnified Party, on the other
hand, that would make such separate representation advisable. The Company agrees
that it will not, without the prior written consent of the applicable
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of the applicable
Indemnified Party and each other Indemnified Party from all liability arising or
that may arise out of such claim, action or proceeding. Provided that the
Company is not in breach of its indemnification obligations hereunder, no
Indemnified Party shall settle or compromise any claim subject to
indemnification hereunder without the consent, of the Company. The Company will
not be liable under the foregoing indemnification provision to the extent that
any loss, claim, damage, liability, cost or expense is determined by a court, in
a final judgment from which no further appeal may be taken, to have resulted
solely from the gross negligence or willful misconduct of Consilium. If an
Indemnified Party is reimbursed hereunder for any expenses, such reimbursement
of expenses shall be refunded to the extent it is finally judicially determined
that the Liabilities in question resulted solely from the gross negligence or
willful misconduct of Consilium.
 
 
4

--------------------------------------------------------------------------------

 
 
7. TERMINATION.
 
 Either the Company or Consilium may unilaterally terminate this agreement on
thirty (30) days’ notice. The provisions of Sections 5 and 8 and otherwise as
the context so requires shall survive the termination of this Agreement.
 
8. OTHER ACTIVITIES.
 
 Except as provided in Section 4.1 hereof, nothing herein shall in any way
preclude Consilium or its officers, employees, agents, representatives, members
or affiliates from engaging in any business activities or from performing
services for its own account or for the account of others, including for
companies that may be in competition with the business conducted by the Company.
 
9. GENERAL.
 
(a) This Amended and Restated Agreement shall supersede and replace that certain
Financial Advisor Agreement, dated as of November 28, 2012 by and between the
Company and Consilium. No amendment or waiver of any provision of this
Agreement, or consent to any departure by either party from any such provision,
shall be effective unless the same shall be in writing and signed by the parties
to this Agreement, and, in any case, such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
(b) This Agreement and the rights of the parties hereunder may not be assigned
without the prior written consent of the parties hereto; provided, however, that
Consilium may, at its sole discretion, assign or transfer its duties or
interests hereunder to its affiliates.
 
(c) Any and all notices hereunder shall, in the absence of receipted hand
delivery, be deemed duly given when mailed, if the same shall be sent by
registered or certified mail, return receipt requested, and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run. Notices shall be addressed to the parties at the following
addresses:
 
 
5

--------------------------------------------------------------------------------

 


 
If to Consilium: 
Consilium Investment Management, LLC
3101 N. Federal Hwy., Suite 502
Fort Lauderdale, FL 33316
Attn: Marta Novick



 
If to Company:
Panache Beverages, Inc.

 
40 West 23rd Street, 2nd Floor

 
New York, NY 10010

 
Attn: Michael G. Romer

 
(d) This Agreement shall constitute the entire agreement between the parties
with respect to the subject matter hereof, and shall supersede all previous oral
and written (and all contemporaneous oral) negotiations, commitments, agreements
and understandings relating hereto.
 
(e) This Agreement shall be governed by, and enforced in accordance with, the
laws of the State of Florida, without regard to any choice of law principle
requiring the application of the law of another jurisdiction. Each of the
Parties consent to the jurisdiction of the Eleventh Judicial Circuit for
Miami-Dade County, Florida, or of the U.S. District Court for the Southern
District of Florida, and agree that the exclusive venue for any action or
proceeding arising out of or in connection with this Agreement, and all parties
hereby waive the defense of forum non-conveniens. This Agreement shall inure to
the benefit of, and be binding upon, Consilium and the Company (including any
present or future subsidiaries of the Company that are not signatories hereto),
and their respective successors and assigns.
 
(f) This Agreement may be executed in multiple counterparts, and by different
parties on separate counterparts. Each set of counterparts showing execution by
all parties shall be deemed an original, and shall constitute one and the same
instrument.
 
(g) The waiver by any party of any breach of this Agreement shall not operate as
or be construed to be a waiver by such party of any subsequent breach.


(h) It is agreed that for all purposes that Consilium is, and shall remain, an
independent contractor. Consilium understands that he is not an employee of the
Company, that the Company is not required to provide him with workers'
compensation, and that he is responsible for his own federal and state income,
social security, unemployment and disability taxes, and Medicare. Neither this
Agreement, nor any act undertaken hereunder may be construed as creating a
partnership or joint venture or an employer/employee relationship of any type or
nature whatsoever. Consilium shall be responsible for the payment of all
federal, state or local income and Medicare taxes on account of any compensation
received from the Company.


(i) This Agreement may be executed in any number of counterparts or by the
Parties in separate counterparts, each of which shall be deemed an original, but
all of which together shall constitute but one instrument. For purposes of
executing this Agreement, a document (or signature page thereto) signed and
transmitted by facsimile machine or email shall be treated as an original
document. The signature of any Party thereon, for purposes hereof, shall be
considered as an original signature, and the document transmitted shall be
considered to have the same binding effect as an original signature on an
original document. At the request of any Party, any such shall be re-executed in
original form by the Party who delivered the same by facsimile or email No Party
may raise the use of a facsimile machine or email for such delivery as a defense
to the enforcement of this Agreement or any amendment or other document executed
in compliance with this Section.


[SIGNATURE PAGE TO FOLLOW]
 
 
6

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as set forth below.
 
ACCEPTED this 15th day of May, 2013, and effective as of November 28, 2012, upon
the terms, conditions and requirements stated herein.
 
 

  Consilium Investment Management, LLC          
 
By:
/s/ CHARLES T. CASSEL, III       Charles T. Cassel, III       Managing Director
                  By:
Panache Beverages, Inc,
a Florida corporation
            By: /s/ JAMES DALE       Name: James Dale       Title: Chief
Executive Officer  

 
 
 
 
 
 
7

--------------------------------------------------------------------------------